Case 1:19-cv-01234-SB Document 22 Filed 01/04/21 Page1ofi1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

RICHARD C. OLSON, JR., Case No. 1:19-cv-01234-SB
Plaintiff, ORDER FOR PAYMENT OF ATTORNEY
FEES PURSUANT TO EAJA
Vs.
COMMISSIONER,

Social Security Administration,

Defendant.

 

 

Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the
amount of $8,270.00 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act
(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff
and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474
Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.
2521, 2527 (2010), the award shall be made payable to Katie Taylor, HARDER, WELLS, BARON
& MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government
through the federal treasury offset program. If Plaintiff has such debt, the check for any remaining
funds after offset shall be made out to Plaintiff and mailed to counsel’s office at the address

provided above. There are no costs or expenses to be paid herein.

Dated this 4th day of January, 2021.
Sate a7

STACIE F. BECKERMAN
United States Magistrate Judge

 

Proposed Order submitted by:

Katie Taylor

HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401

(541) 686-1969

ktaylor@hwbm.net

Of Attorneys for Plaintiff
